Exhibit 10.3

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (the “Agreement”), dated May 14, 2009, is
between Nara Bancorp, Inc. and its subsidiary Nara Bank, (collectively, the
“Company”) and Mark H. Lee (“Executive”). This Agreement supersedes any
currently operable change in control agreement between Company and Executive.

I. Generally. Executive understands and acknowledges that Company may be merged
or consolidated with or into another entity and that such entity shall
automatically be subject to the rights and obligations of Company hereunder.

II. “Change in Control” shall mean:

(a) The consummation of a merger or consolidation of Company with or into
another entity or any other corporate reorganization, if more than fifty percent
(50%) of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation or other
reorganization is owned by persons who were not stockholders of Company
immediately prior to such merger, consolidation or other reorganization;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets; or

(c) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Company representing at least fifty percent (50%) of the total
voting power represented by Company’s then outstanding voting securities. For
purposes of this Paragraph (iv), the term “person” shall have the same meaning
as when used in Sections 13(d) and 14(d) of the Exchange Act but shall exclude:
(x) A trustee or other fiduciary holding securities under an employee benefit
plan of Company or a subsidiary of Company; and (y) A corporation owned directly
or indirectly by the stockholders of Company in substantially the same
proportions as their ownership of the common stock of Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of Company’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held
Company’s securities immediately before such transactions.

III. Occurrence of a Change in Control. If there is a Change in Control (as
defined in § II) during the term of the Agreement, and either (a) Executive is
involuntarily terminated without Cause (as defined in § V) within twelve
(12) months following the date of such Change in Control, but within the term of
the Agreement; or (b) Executive terminates voluntarily with Good Reason (as
defined in § IV) within twelve (12) months following the date of such Change in
Control, but within the term of the Agreement., in addition to any monies
already owed under other operative agreements, if applicable, the Company will
pay Executive a Severance Payment consisting of the following: (i) one (1) year
of Base Salary, the pro-rata portion of Executive’s Bonus accrued up to the date
of separation from the Company, and (ii) all unvested incentive equity will
automatically vest.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, during the period in which any obligation arising
form financial assistance provided under the Troubled Asset Relief Program
(“TARP”) of the Emergency Economic Stabilization Act of 2008 (“EESA”) as amended
by the American Recovery and Reinvestment Act of 2009 (“ARRA”), Executive shall
not be entitled to the Severance Payment otherwise payable to Executive under
this § III if Executive is a “senior executive officer” or one of the next 5
most highly-compensated employees, as defined by EESA, as amended by ARRA, or in
the case such payment is otherwise prohibited under TARP. For purposes of this §
III (b), the date of a Change in Control will be the closing date of such
transactions described in § II.

IV. “Good Reason” shall mean the occurrence during the Term of this Agreement of
any of the following:

(a) a material reduction in Executive’s duties and/or responsibilities without
regard to any title given to Executive by the Company or any successor company;

(b) a requirement by the Company or any successor company, without Executive’s
consent, that Executive relocate their office to a location greater than fifty
(50) miles from Executive’s place of residence; or

(c) a material breach of the Agreement or any other material agreements between
the parties by the Company or any successor company which is not cured by the
Company or any successor company within thirty (30) days following the Company’s
receipt of written notice by Executive to the Company describing such alleged
breach.

V. Termination for Cause. If there is a termination “For Cause” as defined in
this § V, then it will be presumed that the Executive cannot trigger the
provisions of § III. For purpose of this Agreement, “For Cause” shall mean:
(a) Executive is convicted of a felony or commits a crime involving dishonesty,
breach of trust, or physical harm to any person; (b) Executive willfully engages
in conduct that is in bad faith and materially injurious to the Company,
including but not limited to, misappropriation of trade secrets, fraud or
embezzlement; (c) Executive commits a material breach of this Agreement or any
other material agreements between the parties by the Company or any successor
company which, which breach is not cured within twenty days after written notice
to Executive from the Company or any successor company; (d) Executive willfully
refuses to implement or follow a lawful policy or directive of the Company,
which breach is not cured within twenty days after written notice to Executive
from the Company; or (e) Executive engages in misfeasance or malfeasance
demonstrated by a pattern of failure to perform job duties diligently and
professionally. The Company may terminate Executive’s employment For Cause at
any time, without any advance notice. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
subject to any other rights or remedies of Employer under law; and thereafter
all obligations of the Company under this Agreement shall cease.



--------------------------------------------------------------------------------

VI. Delay of Payment. Nothwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), then with regard to any payment of the provision of any benefit that is
required to be delayed in compliance with Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of Executive’s
“separation of service (as such term is defined under Code Section 409A) or
(ii) the date of Executive’s death (collectively the “Delay Period”). Upon
expiration of the Delay Period, all payments and benefits delayed pursuant to
this section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive immediately in a lump sum less applicable withholding, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified herein.

VII. Term. The Term of Agreement shall be three years.

VIII. Arbitration. Executive agrees to subject any matter of contention or
dispute under this Agreement to the terms and conditions of the standard
arbitration agreement executed by Executive as an employee of Company.

IX. Miscellaneous Terms

(a) Amendments; Waivers; Remedies. This Agreement may not be amended or waived
except by a writing signed by Executive and the Board of Directors. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right. Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches. All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.

(b) Notices. All notices or other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered: (a) by hand; (b) by a nationally recognized overnight courier
service; or (c) by United States first class registered or certified mail,
return receipt requested, to the principal address of the other party, as set
forth below. The date of notice shall be deemed to be the earlier of (i) actual
receipt of notice by any permitted means, or (ii) two business days following
dispatch by overnight delivery service or the United States Mail. Executive
shall be obligated to notify the Company in writing of any change in Executive’s
address. Notice of a change of address shall be effective only when done in
accordance with this paragraph.

 

Company’s Notice Address:    Executive’s Notice Address:
3731 Wilshire Blvd., Suite 1000    1544 Ridgeway Drive Los Angeles, CA 90010   
Glendale, CA 91202 Attn: Legal Department   



--------------------------------------------------------------------------------

(c) Severability. If any provision of this Agreement shall be held by a court or
arbitrator to be invalid, unenforceable, or void, such provision shall be
enforced to the fullest extent permitted by law, and the remainder of this
Agreement shall remain in full force and effect. In the event that the time
period or scope of any provision is declared by a court or arbitrator of
competent jurisdiction to exceed the maximum time period or scope that such
court or arbitrator deems enforceable, then such court or arbitrator shall
reduce the time period or scope to the maximum time period or scope permitted by
law.

(d) Taxes. All Amounts paid under this Agreement (including without limitation
Base Salary and Bonus) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(f) Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor or against any party. Sections and section
headings contained in this Agreement are for reference purposes only, and shall
not affect in any manner the meaning or interpretation of this Agreement.
Whenever the context requires, references to the singular shall include the
plural and the plural the singular.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Agreement, but all of which
together shall constitute one and the same instrument.

(h) Authority. Each party represents and warrants that such party has the right,
power, and authority to enter into and execute this Agreement and to perform and
discharge all of the obligations hereunder; and that this Agreement constitutes
the valid and legally binding agreement and obligation of such party and is
enforceable in accordance with its terms.

(i) Executive Acknowledgement.

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

 

Nara Bancorp, Inc.     EXECUTIVE: By:  

/s/ Min J. Kim

    By:  

/s/ Mark H. Lee

  Min J. Kim       Mark H. Lee Date:                                      
               Date:                                                 